Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to Applicant’s after final response filed on February 8, 2021.
Claims 3 and 8-9 are canceled.
Claims 1 and 4 are amended.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Cheol Kim on March 4, 2021.
The application has been amended as follows: 
(Claim 1) --A vacuum packaging machine, wherein the vacuum packaging machine comprises a machine body, a vacuum cover, a main controller, a sub-controller, a heat-sealing unit, and a vacuumizing unit;
a vacuum chamber is provided in the machine body, and the vacuum cover covering on the machine body corresponding to a position of the vacuum chamber;

the main controller is in communication connection with the heat-sealing unit and the vacuumizing unit, and the sub-controller is provided with a functional key unit used for implementing vacuumizing and heat-sealing operations; and
the vacuum cover is provided with a handle, the handle and the vacuum chamber are respectively located at two sides of the vacuum cover, and the sub-controller is provided on the handle.--

(Claim 3) -- Canceled -- 

(Claim 4) --The vacuum packaging machine according to claim [[3]] 1, wherein the heat-sealing unit comprises a heater and a heat-sealing strip; the heater is provided outside of the vacuum chamber, and the heat-sealing strip is provided on an inner side wall of the vacuum cover corresponding to the heater.--

(Claim 8) -- Canceled -- 

(Claim 9) -- Canceled -- 

Allowable Subject Matter
Claims 1-2 and 4-7
The following is an examiner’s statement of reasons for allowance: The claims in this application have been allowed because the prior art of record fails to disclose or make obvious the claimed invention including the following features:
the vacuum cover is provided with a handle, the handle and the vacuum chamber are respectively located at two sides of the vacuum cover, and the sub-controller is provided on the handle
The combination of the claimed limitations are novel and found to be allowable over the prior art. The cited references taken singly or in combination do not anticipate or make obvious the Applicant’s claimed invention.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHELSEA E STINSON whose telephone number is (571)270-1744.  The examiner can normally be reached on M-F 8am-4:30pm, Alt. Fridays Off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thanh Truong can be reached on (571) 272-4472.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






March 9, 2021
/CHELSEA E STINSON/Primary Examiner, Art Unit 3731